FILED
                            NOT FOR PUBLICATION                              MAY 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



STEVEN RAY RITCHIE,                              No. 10-35666

              Petitioner - Appellant,            D.C. No. 9:09-CV-00177-DWM-
                                                 JCL
  v.

MIKE FERRITER; ATTORNEY                          MEMORANDUM *
GENERAL FOR THE STATE OF
MONTANA, Esquire,

              Respondents - Appellees.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                        Argued and Submitted April 10, 2012
                                Seattle, Washington

Before: D.W. NELSON, TASHIMA, and CALLAHAN, Circuit Judges

       Petitioner Steven Ritchie appeals the dismissal of his federal habeas petition

as untimely. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. We

affirm in part, and vacate and remand in part.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Assuming without deciding that Ritchie’s application for sentence review

could toll the statute of limitations, that his application was properly filed, and thus

that the statute of limitations was tolled during the pendency of his sentence review

application, nevertheless Ritchie’s federal habeas petition still would be time-

barred without the benefit of equitable tolling. We therefore need not consider

separately whether statutory tolling is available pursuant to Wall v. Kohli, 131

S.Ct. 1278 (2011).

      The district court concluded that equitable tolling did not apply before our

decision in Bills v. Clark, 628 F.3d 1092 (9th Cir. 2010). We remand for

consideration of equitable tolling pursuant to the heavily fact-dependent Bills

standard, id. at 1100–01, expressing no view as to whether such tolling is

warranted in this case. The district court shall hold an evidentiary hearing, if

necessary, to determine whether equitable tolling applies.

      Each party shall bear their own costs.

      AFFIRMED in part; VACATED and REMANDED in part.




                                            2